IN RE: State of Louisiana; — Plaintiffs); Applying for Writ of Certiorari and/or Review; Parish of Orleans Criminal District Court Div. “D” Number 370-801; to the Court of Appeal, Fourth Circuit, Number 98-KA-2154
Granted. In light of the recent transcription of testimony from the second day of trial which was not available on original hearing of the appeal, the decision of the Fourth Circuit is reversed and this case is remanded to the court of appeal for purposes of reconstituting the record on appeal and for rebriefing on the merits.
JOHNSON, J., not on panel.